FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                No. 20-30231
                Plaintiff-Appellee,
                                            D.C. No.
                v.                       4:19-cr-00051-
                                            BMM-1
SHANE ALAN NAULT,
            Defendant-Appellant.           OPINION


      Appeal from the United States District Court
              for the District of Montana
       Brian M. Morris, District Judge, Presiding

        Argued and Submitted October 4, 2021
                Seattle, Washington

                  Filed July 21, 2022

 Before: A. Wallace Tashima, Milan D. Smith, Jr., and
        Jacqueline H. Nguyen, Circuit Judges.

              Opinion by Judge Nguyen;
              Dissent by Judge Tashima
2                  UNITED STATES V. NAULT

                          SUMMARY *


                          Criminal Law

    The panel affirmed the district court’s denial of Shane
Nault’s motions to suppress evidence and to traverse a
search warrant that resulted in the discovery of
methamphetamine and a firearm in Nault’s vehicle.

    Nault pled guilty to possession with intent to distribute
methamphetamine and felon in possession of a firearm, but
reserved the right to appeal the denial of the motions. An
officer stopped the vehicle after learning that the vehicle—
whose registered owner, Joei Ross, had an outstanding arrest
warrant—was in the parking lot of a gas station.

    In his motion to suppress, Nault argued that the officer
unconstitutionally prolonged the vehicle stop when he asked
Nault to provide his license, registration, and proof of
insurance because the suspicion that motivated the stop had
evaporated once the officer determined that Ross was not in
the vehicle. The government countered that the stop was
supported by independent reasonable suspicion because the
officer began to suspect that Nault was intoxicated shortly
after initiating contact. Assuming without deciding that the
officer lacked reasonable suspicion that Nault was
intoxicated until he first asked Nault whether he had been
drinking, the panel held that even if the officer’s request
came before he developed independent suspicion, the
officer’s continuation of the stop to request Nault’s
documents did not violate the Fourth Amendment because
    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                 UNITED STATES V. NAULT                     3

that request fell within the mission of the stop. The panel
wrote that the circumstances of the officer’s encounter with
Nault implicate the same vehicle safety purpose discussed in
Rodriguez v. United States, 575 U.S. 348 (2015), under
which a routine document check would remain part of the
officer’s mission even when the suspicion that justified a
stop was based on an outstanding warrant rather than a traffic
violation. The panel wrote that because the mission of the
officer’s stop encompassed his routine request for
documents, Nault was lawfully detained when the officer
began noticing signs of impairment, at which point his
continued detention was supported by independent
reasonable suspicion of a DUI, and that the evidence
acquired during the subsequent investigation and search of
the truck—further indicia of intoxication from the officer’s
field sobriety tests, and a positive alert from a dog sniff—
was not tainted. The panel concluded that this evidence,
combined        with     evidence    from      a   controlled
methamphetamine buy from Nault out of the same truck a
month earlier, amounted to probable cause that amply
supported a subsequently issued search warrant; and that the
district court correctly denied the motion to suppress.

    In his motion to traverse the search warrant, Nault argued
that the search warrant affidavit failed to disclose
information about the dog sniff and requested a hearing
under Franks v. Delaware, 438 U.S. 154 (1978). Holding
that the district court properly denied the motion, the panel
wrote that Nault failed to make a substantial preliminary
showing that any statement or omission in the affidavit was
intentionally or recklessly false or misleading, where an
expert report provided by Nault at most establishes that the
canine’s alert was unreliable on a single unrelated occasion.
4                UNITED STATES V. NAULT

    Dissenting, Judge Tashima wrote that the majority
should have analyzed this case not as a traffic stop under
Rodriguez, but as an investigatory stop under Terry v. Ohio,
392 U.S. 1 (1968); that asking Nault for his license,
registration, and proof of insurance was not part of the
officers’ mission, which was to look for and arrest Ross; that
the driving credentials of Nault, who was not traveling on or
parked on a public street or highway, were no more suspect
than those of every other motorist on the road that day; and
that the officers therefore were not permitted under the
Fourth Amendment to detain him in order to conduct a traffic
safety investigation.


                        COUNSEL

Elizabeth T. Musick (argued), Musick & Tierney Law
PLLC, Bozeman, Montana, for Defendant-Appellant.

Jeffrey K. Starnes (argued), Assistant United States
Attorney; Leif M. Johnson, Acting United States Attorney;
United States Attorney’s Office, Great Falls, Montana; for
Plaintiff-Appellee.
                 UNITED STATES V. NAULT                     5

                         OPINION

NGUYEN, Circuit Judge:

    Shane Nault appeals his conviction for possession with
intent to distribute methamphetamine, 21 U.S.C.
§ 841(a)(1), and felon in possession of a firearm, 18 U.S.C.
§ 922(g)(1). Nault pled guilty but reserved the right to
appeal the district court’s denial of his motions to suppress
and traverse the search warrant that resulted in the discovery
of methamphetamine and a firearm in his vehicle. Because
the district court properly denied both motions, we affirm.

                              I.

A. Factual Background

    On March 30, 2018, Officer Jordan Chroniger of the
Havre Police Department was informed by a drug task force
that a vehicle of interest to law enforcement was in the
parking lot of the High Land Park Zip Trip gas station in
Havre, Montana. Officer Chroniger was told that the vehicle
was frequently driven by Nault and a woman named Joei
Ross. The vehicle was a red GMC truck registered to Ross.
Ross had an outstanding arrest warrant for failure to appear.

    As Officer Chroniger’s police car entered the parking lot,
Ross’s truck was idling and a figure was visible in the
driver’s seat. Officer Chroniger pulled his car directly
behind the truck and another police car boxed the truck in
from the other side. Officer Chroniger approached on foot,
but he could not tell whether the person in the driver’s seat
was male or female because the windows were tinted.

    After reaching the driver’s side door, Officer Chroniger
identified the driver as Nault. Officer Chroniger promptly
6                   UNITED STATES V. NAULT

informed Nault that the truck’s plates were connected to a
warrant for Ross and asked for her whereabouts. Nault
responded that she was at the “Emporium,” another gas
station in town.

    Around twenty seconds after initiating contact, Officer
Chroniger asked for Nault’s license, registration, and proof
of insurance. Officer Chroniger described this document
request as standard procedure when he encounters someone
in control of a motor vehicle. 1 Nault did not have his license,
and he spent the next two minutes looking for the truck’s
registration and proof of insurance.

     While Nault was looking for the documents, Officer
Chroniger noticed that Nault was “fidgety,” “making kind of
sporadic movements,” that “his pupils were constricted,”
and he was “sweating profusely” even though it was “a chilly
day.” To Officer Chroniger, these were signs that Nault was
“under the influence of something.” Just over a minute after
initiating contact, Officer Chroniger asked Nault whether he
had been drinking, was nervous, or had taken any illegal
drugs.

    Although Nault denied being under the influence,
Officer Chroniger began to conduct a DUI investigation.
Officer Chroniger testified that he patted Nault down for
officer safety and discovered brass knuckles and a glass
marijuana pipe. Officer Chroniger then administered a
series of field sobriety tests, which showed signs of

    1
      Montana law provides that “[a] peace officer who has lawfully
stopped a person or vehicle … may … request the person’s name and
present address and an explanation of the person’s actions and, if the
person is the driver of a vehicle, demand the person’s driver’s license
and the vehicle’s registration and proof of insurance.” Mont. Code Ann.
§ 46-5-401(2)(a).
                  UNITED STATES V. NAULT                      7

impairment. Officer Chroniger arrested Nault and took him
into custody.

    After learning of Nault’s arrest, agents from the drug task
force responded to the scene and arranged for a canine sniff
around Nault’s truck. The agent conducting the sniff
reported that his canine, Nato, alerted to Nault’s driver’s side
door.

    An agent from the drug task force applied for a search
warrant. The affidavit explained Officer Chroniger’s
encounter with Nault. It noted that the truck was registered
to Ross, who had an outstanding warrant, but that Nault was
driving the vehicle and was asked to produce his license,
registration, and proof of insurance. It explained that Nault
was arrested on a DUI charge, that a marijuana pipe was
found on his person, and that a canine had alerted to the
truck’s driver’s side door. The warrant also described a
controlled buy operation a month earlier, on February 18,
2018, in which an informant purchased methamphetamine
from Nault out of the same truck.

    A judge issued the warrant, and task force officers
searched the truck. Among other items, officers recovered a
pistol and more than 500 grams of methamphetamine.

B. Procedural History

     Nault was charged with conspiracy to distribute
methamphetamine, 21 U.S.C. § 846; possession with intent
to distribute methamphetamine, 21 U.S.C. § 841(a)(1);
possession of a firearm in furtherance of a drug trafficking
crime, 21 U.S.C. § 924(c)(1)(A); and felon in possession of
a firearm, 18 U.S.C. § 922(g)(1).
8                UNITED STATES V. NAULT

    Nault moved to suppress the evidence, arguing that the
vehicle stop and resulting canine sniff were unlawful and
that the items found in Nault’s vehicle were the fruit of the
poisonous tree. After a hearing, the district court denied the
motion to suppress on the ground that Officer Chroniger had
a right to ask for Nault’s license, registration, and proof of
insurance even after learning that Nault was not the subject
of the warrant associated with the truck. The district court
concluded that, from that point on, law enforcement acted
lawfully and the warrant was supported by probable cause.

   Nault then moved to traverse the search warrant and
requested a hearing pursuant to Franks v. Delaware,
436 U.S. 154 (1978). The district court denied the motion
without a hearing.

    Nault pled guilty to possession with intent to distribute
methamphetamine and felon in possession of a firearm.
Nault reserved the right to appeal the denial of his motions
to suppress and traverse. Nault was sentenced to concurrent
terms of 180 months for the methamphetamine offense and
120 months for the firearm offense. Nault timely appealed.

    We have jurisdiction under 28 U.S.C. § 1291.

                  II. Motion to Suppress

    Reviewing legal conclusions de novo and factual
findings for clear error, see United States v. Dixon, 984 F.3d
814, 818 (9th Cir. 2020), we hold that the district court
properly denied Nault’s motion to suppress.

    “Like a Terry stop, the tolerable duration of police
inquiries in the traffic-stop context is determined by the
seizure’s ‘mission’—to address the traffic violation that
warranted the stop, and attend to related safety concerns.”
                    UNITED STATES V. NAULT                           9

Rodriguez v. United States, 575 U.S. 348, 354 (2015). “[A]
police stop exceeding the time needed to handle the matter
for which the stop was made violates the Constitution’s
shield against unreasonable seizures.”           Id. at 350.
Accordingly, an officer’s inquiries during a traffic stop are
constitutionally permissible if they are “(1) part of the stop’s
‘mission’ or (2) supported by independent reasonable
suspicion.” United States v. Landeros, 913 F.3d 862, 868
(9th Cir. 2019).

    Nault argues Officer Chroniger unconstitutionally
prolonged the vehicle stop when he asked for Nault to
provide his license, registration, and proof of insurance
because the suspicion that motivated the stop had evaporated
once Officer Chroniger determined that Ross, the subject of
the outstanding warrant, was not in the vehicle.

     The government counters that the stop was supported by
independent reasonable suspicion because Officer Chroniger
began to suspect that Nault was intoxicated shortly after
initiating contact. But the government’s response does not
account for the fact that around twenty seconds had elapsed
between Officer Chroniger’s first contact and his request for
Nault’s information, and Officer Chroniger did not observe
signs of impairment until after he asked Nault for his
documents.

    We need not decide, and therefore assume for purposes
of this opinion, that Officer Chroniger lacked reasonable
suspicion that Nault was intoxicated until he first asked
Nault whether he had been drinking, roughly a minute into
the stop. 2 Even if Officer Chroniger’s request came before

    2
      We note that other courts have found stops unconstitutional when
prolonged by under thirty seconds before officers developed independent
10                  UNITED STATES V. NAULT

he developed independent suspicion, Officer Chroniger’s
continuation of the stop to request Nault’s documents did not
violate the Fourth Amendment because that request fell
within the mission of the stop.

    An officer conducting a vehicle stop has interests
extending beyond that of “detecting evidence of ordinary
criminal wrongdoing.” Rodriguez, 575 U.S. at 355 (citation
and internal quotation marks omitted). An officer’s
“mission” includes certain “ordinary inquiries incident to the
traffic stop,” even if they are not required to investigate a
particular traffic violation. Id. (citation and internal
quotation marks omitted). Those inquiries “[t]ypically …
involve checking the driver’s license, determining whether
there are outstanding warrants against the driver, and
inspecting the automobile’s registration and proof of
insurance.” Id. Such routine checks “ensur[e] that vehicles
on the road are operated safely and responsibly.” Id. By
contrast, unrelated inquiries such as dog sniffs or other non-
routine checks, which are “aimed at ‘detect[ing] evidence of
ordinary criminal wrongdoing,’” lack the same “close
connection to roadway safety,” and must be justified by
independent reasonable suspicion. Rodriguez, 575 U.S. at
355–56 (quoting Indianapolis v. Edmond, 531 U.S. 32, 40–
41 (2000)); see Landeros, 913 F.3d at 868 (requesting
passenger’s identification was not part of an officer’s traffic
stop mission because “[t]he identity of a passenger … will
ordinarily have no relation to a driver’s safe operation of a




suspicion. See United States v. Clark, 902 F.3d 404, 410–11 (3d Cir.
2018) (twenty seconds of questioning about criminal history); United
States v. Campbell, 26 F.4th 860, 885 (11th Cir. 2022) (en banc) (twenty-
five seconds of questioning about contraband).
                  UNITED STATES V. NAULT                     11

vehicle”); United States v. Evans, 786 F.3d 779, 786 (9th
Cir. 2015) (ex-felon registration check and dog sniff).

     We therefore must determine whether Officer
Chroniger’s request for documents—as it would be in a
typical traffic stop—was “fairly characterized as part of the
officer’s traffic mission.” Rodriguez, 575 U.S. at 356; see
also United States v. Cole, 21 F.4th 421, 429 (7th Cir. 2021)
(en banc) (asking whether police inquiries during a stop “are
justified by the traffic violation itself or by the ‘related’
concerns of ‘[h]ighway and officer safety’” (quoting
Rodriguez, 575 U.S. at 354)), cert. denied, 142 S. Ct. 1420
(2022). To the extent the document request was part of
Officer Chroniger’s mission, it was an integral component
of—rather than a prolongation of—the vehicle stop. See
United States v. Gorman, 859 F.3d 706, 714 (9th Cir. 2017)
(explaining that only “[a] stop that is unreasonably
prolonged beyond the time needed to perform these tasks
[i.e., routine document checks] … violates the
Constitution”).

    The circumstances of Officer Chroniger’s encounter
with Nault implicate the same vehicle safety purpose
discussed in Rodriguez. When Officer Chroniger pulled into
the Zip Trip parking lot, Nault was sitting in the driver’s seat
of the truck. The engine was running. There was no
indication either that someone else had driven Nault to the
gas station or that someone else would drive him away. As
with any traffic stop, Officer Chroniger had a strong interest
in ensuring that Nault had the ability to legally operate his
vehicle. See Delaware v. Prouse, 440 U.S. 648, 658 (1979)
(“States have a vital interest in ensuring that only those
qualified to do so are permitted to operate motor vehicles,
that these vehicles are fit for safe operation, and hence that
12                  UNITED STATES V. NAULT

licensing, registration, and vehicle inspection requirements
are being observed.”).

    It is of no moment that Officer Chroniger never observed
Nault commit a traffic violation. In describing the scope of
an officer’s mission during a traffic stop, the Supreme Court
said categorically that it includes the “ordinary inquiries”
that Officer Chroniger conducted, without any need for
individualized suspicion that a driver poses a risk to others
or is violating vehicle licensing, registration, or insurance
requirements. Rodriguez, 575 U.S. at 355. While an interest
in traffic safety would not alone justify a stop to conduct
these ordinary inquiries, see Prouse, 440 U.S. at 661, these
inquiries can be performed during a traffic stop once the
intrusion of a stop has been justified by some other lawful
basis. See, e.g., Evans, 786 F.3d at 782, 786 (during traffic
stop for unsafe lane changes and following vehicle too
closely, officer could run a records check to ensure driver
had a valid license and no warrants).

     Of course, a traffic violation is not the only lawful basis
for an officer to conduct a vehicle stop. An officer may stop
a vehicle with reasonable suspicion that a person inside “has
committed, is committing, or is about to commit a crime.”
See United States v. Lopez-Soto, 205 F.3d 1101, 1104 (9th
Cir. 2000) (quoting Berkemer v. McCarty, 468 U.S. 420, 439
(1984)). That can include suspicion that the vehicle’s driver
is the subject of an outstanding warrant. 3 Under Rodriguez’s

     3
      We have so held in several unpublished dispositions. See, e.g.,
United States v. Marcum, 797 F. App’x 278, 281 (9th Cir. 2019); United
States v. Bueno-Martinez, 443 F. App’x 249, 250 (9th Cir. 2011); United
States v. Castro, 379 F. App’x 549, 550 (9th Cir. 2010); United States v.
Wallace, 321 F. App’x 713, 714 (9th Cir. 2009). As here, absent other
information, police may infer from the presence of a vehicle on the road
                     UNITED STATES V. NAULT                            13

categorical rule, a routine document check would remain
part of the officer’s mission even when the suspicion that
justified a stop was based on an outstanding warrant rather
than a traffic violation. That is precisely the case here.

    On this point, we find instructive the Seventh Circuit’s
decision in United States v. Yancey, 928 F.3d 627 (7th Cir.
2019). There, officers stopped a vehicle because they
believed the driver had an outstanding warrant. Id. at 628.
After arresting the driver, the officers did not let the
passenger drive the vehicle away, instead waiting to
determine whether the passenger had a valid license. Id. at
629. Without finding reasonable suspicion to continue to
hold the passenger, the court held that ensuring the passenger
“could legally drive the car” was part of the stop’s mission
and justified extending the detention for two additional
minutes. Id. at 631. Similarly, here, although Officer
Chroniger’s stop was initially justified by an outstanding
warrant connected to the vehicle, having conducted a vehicle
stop on this basis, Officer Chroniger’s mission continued to
justify the additional time required to ensure that Nault was
lawfully able to drive away the vehicle. See also United
States v. Gurule, 935 F.3d 878, 884 (10th Cir. 2019) (“[T]he
efforts on the part of law enforcement to help locate a
licensed driver cannot be characterized as unconstitutionally
extending this traffic stop.”); United States v. Vargas,
848 F.3d 971, 974 (11th Cir. 2017) (extending stop to try to
identify someone who could lawfully operate the vehicle
could be “fairly characterized as part of [the officer’s]
mission” (quoting Rodriguez, 575 U.S. at 356)).



that its registered owner is inside. See Kansas v. Glover, 140 S. Ct. 1183,
1188 (2020).
14                UNITED STATES V. NAULT

    We respectfully disagree with the dissent’s narrow view
of the mission of Officer Chroniger’s stop. As the dissent
sees it, that Nault was stopped in an idling vehicle has no
bearing on Officer Chroniger’s mission. Dissent at 18–19.
But Rodriguez teaches that an officer stopping a vehicle has
a broader vehicle safety mission than an officer stopping a
pedestrian. When stopping a vehicle, “[a]n officer . . . may
conduct certain unrelated checks” with a “close connection
to roadway safety” even though conducting those checks
was not the purpose of the stop. Rodriguez, 575 U.S. at 355–
56.

    We likewise disagree with the dissent’s conclusion that
the encounter here was not a “traffic stop” and with the
importance that the dissent assigns to the “traffic stop” label.
Dissent at 17–19. The Supreme Court and this court have
used “traffic stop” to refer to investigative stops of drivers in
their vehicles for reasons other than observed traffic
violations. As an example of a “traffic stop” in Brendlin v.
California, 551 U.S. 249, 256 (2007), the Supreme Court
cited United States v. Hensley, which involved a stop of a
vehicle in connection with a “wanted flyer.” 469 U.S. 221,
223–24 (1985). We recently described as a “traffic stop” and
analyzed under Rodriguez an encounter that began when
police approached a vehicle stopped in the middle of a busy
intersection. United States v. Hylton, 30 F.4th 842, 845, 847
(9th Cir. 2022).

    Whether described as a “traffic stop” or an “investigative
vehicle stop,” the analysis here is the same. Traffic stops are
analyzed under the same Terry principles that apply to
investigative stops. See Arizona v. Johnson, 555 U.S. 323,
330–32 (2009). A “traffic stop” is simply “a seizure of the
driver” of a vehicle for a “brief investigative stop[]”
supported by reasonable suspicion. Brendlin, 551 U.S.
                 UNITED STATES V. NAULT                    15

at 255; Navarette v. California, 572 U.S. 393, 396 (2014).
And Rodriguez drew the very concept of “mission” on which
our analysis relies from Terry. 575 U.S. at 354–55. We
therefore do not see the salience of any distinction between
a “traffic stop” and an “investigative stop” in this case.

    Because the mission of Officer Chroniger’s stop
encompassed his routine request for documents, Nault was
lawfully detained when Officer Chroniger began noticing
signs of impairment. Officer Chroniger testified that, while
Nault was searching for his documents, he was “fidgety,”
“his pupils were constricted,” and he was “sweating
profusely.” At that point, Officer Chroniger suspected Nault
was intoxicated and proceeded with a DUI investigation.
The district court correctly determined that Nault’s
continued detention from that point on was supported by
independent reasonable suspicion of a DUI. See Evans,
786 F.3d at 788 (“[A]n officer may prolong a traffic stop if
the prolongation itself is supported by independent
reasonable suspicion,” which “exists when an officer is
aware of specific, articulable facts which, when considered
with objective and reasonable inferences, form a basis for
particularized suspicion.” (citation and internal quotation
marks omitted)).

    We hold that Officer Chroniger did not
unconstitutionally prolong the stop, and the evidence
acquired during the subsequent investigation and search of
the truck was not tainted. As discussed above, that
investigation revealed further indicia of intoxication from
Officer Chroniger’s field sobriety tests, and a positive alert
from a dog sniff. Combined with the evidence from the
controlled methamphetamine buy from Nault out of the same
truck a month earlier, the search warrant was amply
16                  UNITED STATES V. NAULT

supported by probable cause. 4 Therefore, no Fourth
Amendment violation occurred and the district court
correctly denied the motion to suppress.

                    III. Motion to Traverse

    Nault also argues that the district court erred in denying
his motion to traverse the search warrant. That motion
argued in relevant part that the search warrant affidavit failed
to disclose information about the dog sniff and requested a
hearing under Franks v. Delaware, 438 U.S. 154 (1978).

    “To obtain a Franks hearing, a defendant must make a
substantial preliminary showing that: (1) ‘the affiant officer
intentionally or recklessly made false or misleading
statements or omissions in support of the warrant,’ and
(2) ‘the false or misleading statement or omission was
material, i.e., necessary to finding probable cause.’” United
States v. Norris, 942 F.3d 902, 909–10 (9th Cir. 2019)
(quoting United States v. Perkins, 850 F.3d 1109, 1116 (9th
Cir. 2017)).

    We conclude that Nault failed to show his entitlement to
a Franks hearing. Nault provided an expert report from a
different criminal case addressing a sniff by the same canine,
Nato. The expert determined that the search in that case was
    4
      We need not address Nault’s argument that the marijuana pipe and
brass knuckles were seized in violation of the Fourth Amendment.
While included in the search warrant affidavit, that evidence was not
necessary for a finding of probable cause. See United States v.
Heckenkamp, 482 F.3d 1142, 1149 (9th Cir. 2007) (“In order to
determine whether evidence obtained through a tainted warrant is
admissible, ‘[a] reviewing court should excise the tainted evidence and
determine whether the remaining untainted evidence would provide a
neutral magistrate with probable cause to issue a warrant.’” (citation
omitted)).
                 UNITED STATES V. NAULT                     17

unreliable because Nato was distracted and only alerted the
fourth time he was directed to a particular area. At most, this
expert report establishes that Nato’s alert was unreliable on
a single unrelated occasion. The search warrant affidavit
only said that Nato had “proven reliable in prior incidents.”
Even if Nato’s sniff had been unreliable on one prior
occasion, that does not mean Nato had not been reliable in
most or a large number of prior incidents, which is all the
affidavit implies. Nor does it establish that the affidavit
described Nato’s sniff of Ross’s truck in a false or
misleading way. Moreover, the expert report is dated seven
months after the search warrant affidavit, so it could not
demonstrate the government was aware of any issues with
Nato when the search warrant application was submitted.
Nault thus failed to make a substantial preliminary showing
that any statement or omission in the affidavit was
intentionally or recklessly false or misleading. See Norris,
942 F.3d at 910. Accordingly, the district court properly
denied the motion to traverse.

   AFFIRMED.



TASHIMA, Circuit Judge, dissenting:

    In Rodriguez v. United States, 575 U.S. 348, 355–56
(2015), the Supreme Court held that, when police stop a
vehicle for a traffic violation, they may prolong the stop to
conduct “ordinary inquiries” incident to the stop, including
asking the driver for his license, registration, and proof of
insurance, because these inquiries are “part of the officer’s
traffic mission” and “serve the same objective as
enforcement of the traffic code: ensuring that vehicles on
the road are operated safely and responsibly.” The officers,
however, may not prolong a traffic stop to conduct inquiries
18                  UNITED STATES V. NAULT

unrelated to the purpose of the stop. Id. They may not, for
example, prolong the stop to investigate other crimes. Id. at
356–57.

    This case, however, is unlike Rodriguez. Police officers
approached Shane Nault’s vehicle, which was already
parked in a private lot, because they were looking for Joei
Ross, who was the subject of an outstanding arrest warrant.
When they learned that Ross was not present, their mission
was completed and their authority for the seizure ended. The
officers nevertheless prolonged the stop to thereafter
conduct an unrelated traffic safety investigation, asking
Nault for his license, registration, and proof of insurance.
These inquiries, of course, were not part of the officers’
mission in making the stop. The officers therefore violated
Nault’s Fourth Amendment rights. Because the majority
holds otherwise, I respectfully dissent. 1

    The majority’s first mistake is to classify the stop that
occurred in this case as a “traffic stop.” The Supreme Court
has treated a traffic stop as “[a] seizure for a traffic
violation.” Rodriguez, 575 U.S. at 354. A traffic stop begins
“when a vehicle is pulled over for investigation of a traffic
violation.” Arizona v. Johnson, 555 U.S. 323, 333 (2009).
The purpose of the stop is to conduct a “traffic infraction
investigation.” Rodriguez, 575 U.S. at 358.

    Here, the police officers did not stop Nault’s vehicle for
a traffic violation. Instead, they approached an already
stopped vehicle because they were looking for Ross, who

     1
      Regretfully, the majority does not discuss the fact that Nault was
“stopped” on a private lot, i.e., not on a public street or highway, and
what difference, if any, that fact should make in the majority’s “traffic
stop” analysis.
                   UNITED STATES V. NAULT                        19

was wanted on an arrest warrant. The majority therefore
should have analyzed this case as an investigatory stop under
Terry v. Ohio, 392 U.S. 1 (1968), not as a traffic stop under
Rodriguez. See United States v. Hensley, 469 U.S. 221, 223–
36 (1985).

    The majority’s second mistake is to hold that asking
Nault for his license, registration, and proof of insurance was
part of the officers’ mission. Maj. Op. at 9–10. The mission
of this stop, however, was to look for and arrest Ross. When
that mission was completed, authorization for the stop
ended. Cf. Rodriguez, 575 U.S. at 354 (“Authority for the
seizure thus ends when tasks tied to the traffic infraction
are—or reasonably should have been—completed.”). Police
officers may not prolong a stop to conduct an investigation
that is unrelated to the purpose of the stop. As Rodriguez
explains, “the tolerable duration of police inquiries . . . is
determined by the seizure’s ‘mission.’” Id.

    The majority attempts to justify the officers’ traffic
safety investigation by noting that the officers “had a strong
interest in ensuring that Nault had the ability to legally
operate his vehicle.” 2 Maj. Op. at 11. But the Supreme
Court has squarely held that this important interest does not
justify a Fourth Amendment intrusion absent reasonable
suspicion of a traffic violation. As the Court explained in
Delaware v. Prouse, 440 U.S. 648 (1979):

        [I]t is an unreasonable seizure under the
        Fourth and Fourteenth Amendments to stop
        an automobile, being driven on a public
        highway, for the purpose of checking the

    2
      Remember that the vehicle was not parked on a public street or
highway. See footnote 1, supra.
20               UNITED STATES V. NAULT

       driving license of the operator and the
       registration of the car, where there is neither
       probable cause to believe nor reasonable
       suspicion that the car is being driven contrary
       to the laws governing the operation of motor
       vehicles or that either the car or any of its
       occupants is subject to seizure or detention in
       connection with the violation of any other
       applicable law.

Id. at 650. The majority dismisses Prouse on the ground that
the officers in this case were prolonging a seizure rather than
initiating one. Maj. Op. at 12. But the Fourth Amendment
is not so easily brushed aside: “A stop that is unreasonably
prolonged . . . violates the Constitution.” United States v.
Gorman, 859 F.3d 706, 714 (9th Cir. 2017) (as corrected).

    The majority alternatively attempts to justify the
officers’ traffic safety investigation by noting that the lead
investigator on the scene, Havre Police Officer Jordan
Chroniger, “described this document request as standard
procedure when he encounters someone in control of a motor
vehicle.” Maj. Op. at 6. Crediting Chroniger’s testimony,
the majority surmises that this case involves a “routine
request for documents.” Maj. Op. at 15. The record does
not support that the officers’ request, made of a driver whose
vehicle was already parked in a private lot, was routine. But
even assuming that it was, this does not make it lawful. The
officer in Prouse made the same claim, “[c]haracterizing the
stop as ‘routine.’” 440 U.S. at 650. The Court readily
concluded that the officer’s actions violated the Fourth
Amendment anyway. Id. at 651–63. We should do the same
here.
                  UNITED STATES V. NAULT                     21

    The majority finally seeks to justify the officers’ traffic
safety investigation by reference to case law. Most of the
cases upon which the majority relies, however, are bona fide
traffic stop cases involving seizures for traffic violations.
See Rodriguez, 575 U.S. at 351; United States v. Cole,
21 F.4th 421, 424 (7th Cir. 2021) (en banc); United States v.
Gurule, 935 F.3d 878, 881 (10th Cir. 2019) (as revised);
United States v. Landeros, 913 F.3d 862, 864 (9th Cir.
2019); Gorman, 859 F.3d at 709; United States v. Evans,
786 F.3d 779, 782 (9th Cir. 2015); United States v. Lopez-
Soto, 205 F.3d 1101, 1103–04 (9th Cir. 2000). Those cases,
therefore, do nothing to advance the majority’s reasoning.

    The majority also relies on United States v. Yancey,
928 F.3d 627 (7th. Cir. 2019), but Yancey offers little
support for the majority’s reasoning. True, the Seventh
Circuit referred to the stop in Yancey as a “traffic stop,” even
though officers made the stop to arrest the driver on a
warrant, rather than for a traffic violation. But the Seventh
Circuit offered no reason for treating the case as a traffic
stop. The court simply assumed that the “traffic stop”
moniker applied. The court ultimately had no reason to
focus on the question, given that the classification of the stop
as a traffic stop or an investigatory stop played no role in the
outcome of the appeal. The court, in fact, variously referred
to the stop as a “traffic stop” and an “investigatory stop.” Id.
at 630. In any event, the seizure in Yancey was not a traffic
stop; it was an investigatory stop. See Hensley, 469 U.S. at
226–36.

    It is also true that, in Yancey, the officers were permitted
to prolong the stop to determine whether Yancey had a valid
driver’s license. But the circumstances of that case and this
one have nothing in common. In Yancey, the officers had
arrested the driver and assumed custody of the vehicle. They
22                UNITED STATES V. NAULT

therefore had to figure out what to do with the vehicle, and,
after the driver requested that the officers let Yancey take the
vehicle, they had to figure out whether they could entrust
Yancey with it. Yancey, 928 F.3d at 631. They therefore
sought to verify that Yancey was a licensed and lawful
driver. Id. These tasks were all necessary to the mission:
the officers could not complete their mission—arresting the
driver—without figuring out what to do with the car. Id.
The officers were therefore justified in prolonging the stop
to accomplish these tasks. Id.

    Here, by contrast, the officers neither arrested the driver
nor acquired custody of the vehicle. They did not have to
figure out what to do with the vehicle and they were not
being asked to entrust the vehicle to Nault. They therefore
had no basis for determining whether Nault would serve as
a trustworthy custodian. The officers completed their
mission when they determined that Ross was not present.
There were no “unresolved matters” to address; no
“attendant tasks” to complete; no “necessary actions related
to the traffic stop” to be performed. See id. at 630–31. The
officers here, therefore, could not prolong the stop to
conduct unrelated inquiries.

    I assume that the officers were well-intentioned. Police
officers plainly have a vital interest in “ensuring that
vehicles on the road are operated safely and responsibly.”
Rodriguez, 575 U.S. at 355 (citing Prouse, 440 U.S. at 658–
59). Police officers, however, may not prolong a seizure in
order to make inquiries or conduct investigations unrelated
to the purpose of the seizure, “absent the reasonable
suspicion ordinarily demanded to justify detaining an
individual.” Id. Here, the driving credentials of Nault, who
was not travelling on or parked on a public street or highway,
were no more suspect than those of every other motorist on
                 UNITED STATES V. NAULT                    23

the road that day. The officers, therefore, were not permitted
under the Fourth Amendment to detain him in order to
conduct a traffic safety investigation. The majority errs by
concluding otherwise.

   For the foregoing reasons, Nault’s motion to suppress
should have been granted. I respectfully dissent.